 1 SHARON C. COLLIER (State Bar No. 203450)
   scc@severson.com
 2 JORDAN M. MEEKS (State Bar No. 311937)
   jmm@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 COSTCO WHOLESALE CORPORATION

 8
                                      UNITED STATES DISTRICT COURT
 9
                                     NORTHERN DISTRICT OF CALIFORNIA
10

11 ERNEST MARSON,                                         Case No. 4:19-cv-04737-HSG

12                      Plaintiff,                        STIPULATION TO EXTEND DEADLINE
                                                          FOR FACT DISCOVERY AND
13             vs.                                        DISCLOSURE OF EXPERT WITNESS
                                                          INFORMATION; ORDER
14 COSTCO WHOLESALE CORPORATION,
   Does 1 to 20, inclusive,                               [San Mateo County Superior Court, Case
15                                                        No. 19CIV01473]
                  Defendants.
16

17                                                RECITALS
18            The parties to this action, by and through their respective attorneys of record, respectfully
19 submit the following Stipulation to Extend the Deadline for Fact Discovery, the Disclosure of

20 Expert Witness Information, and Expert Discovery and Depositions:

21            WHEREAS, Plaintiff initiated this lawsuit on March 14, 2019;
22            WHEREAS, on August 13, 2019 Costco Wholesale Corporation (“Costco”) removed this
23 matter to the Northern District of California;

24            WHEREAS, on August 28, 2019 this matter was assigned to the Honorable Haywood S.
25 Gilliam, Jr. in the Oakland Division for all proceedings;

26            WHEREAS, on October 29, 2019, the parties met and conferred pursuant to Federal Rule
27 of Civil Procedure 26(f);

28            WHEREAS, on November 11, 2019 this Court issued a Scheduling Order, which provided
     75005.0021/15267218.1                                          Case No. 4:19-cv-04737-HSG
           STIPULATION TO EXTEND DEADLINE FOR FACT DISCOVERY AND DISCLOSURE OF EXPERT
                                      WITNESS INFORMATION
 1 the following deadlines:

 2          1.      Close of Fact Discovery: April 17, 2020;

 3          2.      Expert Disclosures: May 2, 2020;

 4          3.      Close of Expert Reports: June 1, 2020;

 5          4.      Dispositive Motion Hearing: July 16, 2020;

 6          5.      Pre-Trial Conference: October 13, 2020;

 7          6.      Jury Trial: October 26, 2020.

 8          WHEREAS, on November 11, 2019, Costco served Plaintiff with Requests for

 9 Admissions, Special Interrogatories, and Requests for Production of Documents;

10          WHEREAS, due to various trials and other scheduling conflicts, Plaintiff’s counsel

11 requested an extension of time to respond to the written discovery on December 16, 2019,

12 December 20, 2019, and January 7, 2020;

13          WHEREAS, Costco received Plaintiff’s verified responses on January 21, 2020, and

14 promptly issued subpoenas to the medical providers Plaintiff identified in his responses to

15 Costco’s written discovery;

16          WHEREAS, Costco still has not received medical records, bills and other documents in

17 response to the subpoenas that is issued;

18          WHEREAS, based on the surveillance footage of this accident, counsel for Costco

19 suspects that Plaintiff had a pre-existing medical condition which may have caused Plaintiff’s

20 accident, and therefore needs to acquire those prior records, and potentially depose Plaintiff’s prior

21 treating physicians;

22          WHEREAS, Costco has noticed Plaintiff’s deposition for April 7, 2020;

23          WHEREAS, on February 27, 2020 the Court selected Mediator Claudia Leed as the

24 Mediator assigned to this case

25          WHEREAS, due to various scheduling conflicts with Costco’s counsel, Plaintiff’s counsel

26 and Mediator Claudia Leed, the parties were forced to schedule the mediation in this matter to

27 either June 3, or June 10, which is still being determined;

28             WHEREAS, the parties wish to participate in mediation in good faith, and to devote their
     75005.0021/15267218.1                            2                        Case No. 4:19-cv-04737-HSG
         STIPULATION TO EXTEND DEADLINE FOR FACT DISCOVERY AND DISCLOSURE OF EXPERT
                                    WITNESS INFORMATION
 1 efforts at resolving this matter at mediation, and, to that end, wish to perform their Expert

 2 Disclosures after that date so as to preserve those resources for potential resolution;

 3          WHEREAS, based on Costco’s inability to acquire Plaintiff’s prior medical records and

 4 bills, Costco’s inability to identify prior treating physicians (and, therefore, depose those

 5 physicians), and the parties’ inability, through no fault of their own, to schedule Mediation via the

 6 Court’s Mediation Program until June of 2020, the parties require additional time for conducting

 7 fact discovery, and additional time to evaluate which experts they will need to retain pursuant to

 8 F.R.C.P. 26(a)(2)(B), and/or which treating physicians they will present testimony from pursuant

 9 to F.R.C.P. 26(a)(2)(A);

10          WHEREAS, to allow sufficient time to conduct the necessary fact discovery, acquire the

11 necessary medical and billing records, and conduct the necessary depositions, the parties have

12 agreed to stipulate to extend the fact discovery deadline from April 17, 2020 to June 17, 2020;

13          WHEREAS, to allow sufficient time to conduct the necessary fact discovery, acquire the

14 necessary medical and billing records, participate in mediation, and conduct the necessary

15 depositions, the parties have agreed to stipulate to extend the Expert Disclosure deadline from

16 May 2, 2020 to July 2, 2020;

17          WHEREAS, to allow sufficient time to conduct the necessary fact discovery, acquire the

18 necessary medical and billing records, participate in mediation, and conduct the necessary

19 depositions, the parties have agreed to stipulate to extend the Expert Discovery & Depositions

20 deadline from June 1, 2020 to August 1, 2020;

21          WHEREAS, the parties do not wish to modify any other deadlines in this matter, and

22 intend to maintain the currently scheduled dispositive motion hearing deadline of July 16, 2020.

23          WHEREAS, the parties will not be prejudiced by an extension of time to conduct fact

24 discovery, make their expert disclosures and conduct expert depositions. This is the first such

25 continuance requested by the parties.

26                                            STIPULATION

27          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties hereto

28 through their respective counsel of record that the current deadline of April 17, 2020 for fact
   75005.0021/15267218.1                             3                        Case No. 4:19-cv-04737-HSG
         STIPULATION TO EXTEND DEADLINE FOR FACT DISCOVERY AND DISCLOSURE OF EXPERT
                                    WITNESS INFORMATION
 1 discovery is extended to June 17, 2020, the current deadline of May 2, 2020 for disclosure of

 2 expert witness information, including testimony and reports, is extended to July 2, 2020, and the

 3 current deadline of June 1, 2020 for expert discovery and depositions, is extended to August 1,

 4 2020.

 5            IT IS SO STIPULATED.

 6
     DATED: March 12, 2020                    JENNY & JENNY, LLP
 7

 8

 9                                            By:       /s/ Scott E. Jenny and /s/ Richard K. Jenny
                                                         SCOTT AND RICHARD JENNY
10
                                              Attorney for Plaintiff ERNEST MARSON
11

12
     DATED: March 12, 2020                    SEVERSON & WERSON
13                                            A Professional Corporation
14

15
                                              By:          /s/ Jordan M. Meeks
16                                                                Sharon C. Collier
                                                                  Jordan M. Meeks
17
                                              Attorneys for Defendant COSTCO WHOLESALE
18
                                              CORPORATION
19

20

21                                       ORDER

22

23 IT IS SO ORDERED.

24

25 DATE:          3/13/2020
                                                        HON. JUDGE HAYWOOD S. GILLIAM, JR.
26

27

28
     75005.0021/15267218.1                      4                   Case No. 4:19-cv-04737-HSG
           STIPULATION TO EXTEND DEADLINE FOR FACT DISCOVERY AND DISCLOSURE OF EXPERT
                                      WITNESS INFORMATION
